Citation Nr: 0429996	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  99-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back pain, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of fracture, left 
distal radius.  

3.  Entitlement to nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to April 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the above claims.  

The nonservice-connected pension claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Without showing good cause, the veteran failed to report for 
VA examination in December 2003 in conjunction with his 
claims for increased disability ratings. 


CONCLUSION OF LAW

The veteran's failure to report for VA examinations requires 
that the claims for increased ratings for service-connected 
low back pain and residuals of a fracture of the left distal 
radius be denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Section 3.655 of VA regulations provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  38 C.F.R. § 3.655(a), 
(b) (2004).  Moreover, the Court, citing 38 C.F.R. § 3.655, 
has held that, where "continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or  reexamination and a claimant, without good 
cause, fails to  report for such examination, or 
reexamination," a claim for increase shall be denied.  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992). 

The veteran was advised of the possible adverse consequences 
under 38 C.F.R. § 3.655 of not reporting for the scheduled 
examination in a June 2004 supplemental statement of the case 
(SSOC).  In September 2004, his representative acknowledged 
that the veteran's mailing address had been confirmed, but he 
failed to report for VA examination.  Therefore, there is no 
prejudice to the veteran if the Board applies this regulation 
because he was notified of its applicability and provided an 
opportunity to respond.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Here, there is not sufficient medical evidence of record to 
adjudicate the veteran's claims.  The veteran was last 
examined by VA in March 1998.  In April 1998, he was awarded 
service connection for low back pain and residuals of a 
fracture of the left distal radius.  He submitted a claim for 
increased ratings in June 1998.  In conjunction with his 
claims for an increase, he was scheduled for VA joints and 
spine examinations in December 2003.  However, he failed to 
report.  The VA Medical Center (VAMC) noted that the veteran 
had been notified of the examinations at his most recent 
address of record.  The VAMC also attempted to reach the 
veteran by telephone, but his line was disconnected.  Efforts 
by the RO to obtain another mailing address by the veteran 
were unsuccessful.  Rather, his mailing address was confirmed 
by his financial institution and his representative.

The RO wrote to the veteran in January 2004 and notified him 
of the importance of the VA examinations to his claims and 
asked if he was willing to report.  In a June 2004 SSOC, the 
veteran was told that his claims were denied because evidence 
expected from the examinations which might have been material 
to the outcome of his claims could not be considered.  Both 
of these documents were mailed to the veteran at his most 
recent address of record and were not returned by the postal 
service.  The veteran did not respond.

The veteran has clearly failed to cooperate with the RO's 
attempts to afford him necessary examinations.  His 
cooperation in reporting for these examinations was crucial 
to the fair and thorough adjudication of his claims.  The 
duty to assist is not a one-way street, and, if an appellant 
wishes help, he cannot passively wait for it while 
withholding information that is essential to obtaining 
evidence necessary to deciding his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Moreover, the veteran has 
not presented any evidence of good cause for failing to 
report for the December 2003 examinations.  As noted above, 
he failed to respond to the RO's correspondence in January 
and June 2004.  

Accordingly, the Board concludes that the veteran has not 
shown good cause for his failure to report for VA examination 
and that, based on the veteran's failure to report for the VA 
examinations scheduled in conjunction with his claims for 
increased ratings, his claims must be denied.  Further 
development in this case and further expending of VA's 
resources is not warranted pursuant to 38 C.F.R. § 3.655 
(2004).  

Finally, it is noted that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim or to assist a claimant in developing 
evidence to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-04; 38 U.S.C.A. 
§ 5103, 5103A (West 2002).  Here, there is no legal basis to 
grant the present claim as the veteran failed to report for 
VA examination, despite being notified of the importance of 
doing so.  See Letter from the RO to the veteran, dated 
January 13, 2004.  See 38 C.F.R. § 3.655 (When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied) (emphasis added).  Accordingly, VA's duty to 
notify and assist does not extend to this claim.  Regardless, 
the veteran was provided an adequate notice letter in 
September 2003, and, as noted above, he has failed to 
cooperate with the RO's efforts to develop his claims.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  


ORDER

Entitlement to an increased rating for the veteran's service-
connected low back pain is denied.  

Entitlement to an increased (compensable) rating for the 
veteran's residuals of fracture, left distal radius, is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In the July 1998 rating decision, the RO denied entitlement 
to nonservice-connected disability pension benefits.  The 
veteran perfected an appeal.  In a March 2003 rating 
decision, the RO determined that the veteran was unable to 
secure and follow a substantially gainful occupation due to 
disability.  However, in the March 26, 2003, notice letter 
the veteran was told that his claim was denied based upon 
excessive income.  He has not been provided a supplemental 
statement of the case addressing this issue (see 38 C.F.R. 
§ 19.31); nor has he been provided adequate notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  This must be done on remand.

Accordingly, the claim is remanded for the following:  

1.  Provide the veteran with a notice letter 
for the nonservice-connected pension claim.  
Inform the veteran about (1) the information 
and evidence not of record that is necessary 
to substantiate the claim; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the information 
or evidence that he is expected to provide; 
and (4) request or tell him to provide any 
evidence in his possession that pertains to 
the claim.  A copy of this notification must 
be associated with the claims folder.  

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



